Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 25, 2019

                                      No. 04-18-00555-CR

                                    Avery B. CRAWFORD,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR0602
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Beth Watkins, Justice
               Liza A. Rodriguez, Justice

        Appellant Avery B. Crawford is represented by appointed counsel in this appeal. On
November 20, 2019, we issued our opinion and judgment in this appeal, which affirmed the trial
court’s judgment. Appellant has filed a pro se motion to copy or access the appellate record so
that he can prepare his petition for discretionary review to the Texas Court of Criminal Appeals.

         The Texas Court of Criminal Appeals has explained that although indigent defendants in
criminal cases “have rights to appointed counsel and a free trial record on direct appeal, indigent
defendants do not have those rights for discretionary review of a decision of the court of appeals,
nor for collateral attacks on their convictions.” In re Bonilla, 424 S.W.3d 528, 532 (Tex. Crim.
App. 2014). According to the court, “nothing in the United States Constitution, the Texas
Constitution, or any statute or rule requires the convicting county to provide a free copy of the
trial record to an appellant for purposes of filing a pro se petition of discretionary review.” Ex
parte Trainer, 181 S.W.3d 358, 359 (Tex. Crim. App. 2005).

       Accordingly, we DENY the motion. However, as a courtesy, the Clerk of this Court has
sent appellant a copy of the record on CD-ROM.
                                              _________________________________
                                              Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of November, 2019.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court